Citation Nr: 0520986	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  93-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Scheuermann's disease.


REPRESENTATION

Appellant represented by:	Charles D. Hankey, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1974 to March 1975.

This appeal arises from rating decisions of the Indianapolis, 
Indiana Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence clearly and unmistakably demonstrates that 
the veteran's Scheuermann's disease preexisted his military 
service and did not worsen during service.  


CONCLUSION OF LAW

The veteran's Scheuermann's disease was not incurred in or 
aggravated by his active military service.  
38 U.S.C.A.§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the April 1974 entrance examination, no complaints, 
findings, or diagnoses of a back disability were made.

On December 17, 1974, the veteran was treated for trauma of 
the back.  He denied having experienced any prior back 
problems.  He stated that he had fallen in a bathtub about 
three days before.  He complained of localized pain of the 
trapezial region.  On examination, there was pain of the 
thoracic region.  X-rays of the low back showed T12 and L1 
anterior wedging that was noted as probably being old.  The 
impression was a back contusion.  

Several days later, the veteran was treated for mid-back 
pain.  It was noted that x-rays of the spine had revealed 
wedging of the L1 and T12 vertebrae and a possible 
compression fracture of T8.  

A December 1974 orthopedic consultation report noted a 
history of chronic back pain that had been present for eight 
to ten months with activity.  The veteran was unable to lift 
or run due to low back pain.  It was reported that x-rays of 
the back showed multiple level vertebral end plate 
irregularities especially of the T8, T12, and L1 areas.  The 
impression was developmental vertebral apophysitis that 
existed prior to entry into service.  Discharge from service 
was recommended and the veteran's case was referred for a 
medical board.

A January 1975 medical board report indicates an eight month 
history of low back pain.  Increased low back pain during 
infantry training activity was noted.  The injury resulting 
from the fall in a bathtub was unresponsive to usual 
treatment.  On examination, there was marked tenderness of 
the low back.  X-rays of the lumbar and thoracic segments of 
the spine showed multiple level vertebral end plate 
irregularities.  These changes were compatible with residuals 
of Scheuermann's juvenile epiphysitis.  Based on these 
findings, the primary diagnosis was Scheuermann's disease of 
the thoracic and lumbar segments.  It was further determined 
that Scheuermann's disease had existed prior to service and 
had not been aggravated during service.  Also diagnosed was a 
mild resolving contusion of the back due to a bathroom fall.  
The contusion did not exist prior to service and was not 
deemed disabling.  The veteran was deemed unfit for further 
service by reason of a physical disability that was neither 
incurred in or aggravated by service.  

VA treatment records from the early 1990s show treatment for 
back complaints to include radiculopathy.  An eighteen year 
history of low back pain was reported in April 1991.  On VA 
examinations in April and June 1992, diagnoses included 
mechanical low back pain with disc changes and vacuum disc at 
L5-S1.

On VA examination in November 1992, x-rays revealed a vacuum 
disc at L5-S1 with arthrosis.  The impression was discogenic 
low back pain.

The veteran testified in June 1993 that he did not remember 
having any low back problems prior to service or in basic 
training; that he had been on the wrestling team before 
service; that physical examinations had been normal; that he 
experienced low back and leg pain after the first week of 
intense infantry training; that the inservice fall in a 
bathtub involved a glancing blow of the low to mid-back 
regions; the veteran's sister indicated that she was a 
licensed practical nurse (LPN); that she saw the veteran on a 
daily basis; that she had done some nursing of neurologic 
patients; that she had conducted some research on 
Scheuermann's disease; and that it was her understanding that 
this disease usually improved with age, but she felt that the 
veteran's inservice fall and injury could have possibly 
aggravated this disease.

On VA neurology examination in January 1996, the veteran 
reported having no back problems prior to service.  After he 
fell in service, the veteran reported the onset of more 
severe pain.  The examiner noted the diagnosis of 
Scheuermann's disease and opined that in all likelihood this 
disease preexisted service and became symptomatic with the 
onset of exercise.  It was further opined that the veteran 
would have developed pain in time even without the strenuous 
exercise although exercise may have brought on the pain 
sooner.  

On VA orthopedic examination in January 1996, the examiner 
opined that Scheuermann's disease probably was present prior 
to service and that it was unlikely that this disease 
underwent a pathological advancement beyond the natural 
progression of the disease during service.

On VA orthopedic examination in March 1998, the impression 
was a long standing history of low back pain with 
radiculopathy.  The examiner noted that it was possible that 
the strenuous activity of boot camp and a fall in a bathtub 
aggravated his Scheuermann's disease, but he could not say 
for sure.  

On VA neurology examination in March 1998, the diagnostic 
impressions were Scheuermann's disease and degenerative disc 
disease and it was recommended that an opinion be obtained 
from a physician who was familiar with this disease.

A June 1993 Social Security Administration (SSA) 
determination indicated that the veteran was not disabled due 
to back pain.  The records upon which this determination was 
made are of record.

On VA examination in July 2000, it was noted that the veteran 
exhibited a mild to moderate degree of Scheuermann's disease.  
There were some changes on the endplates that were consistent 
with Scheuermann's kyphosis.  He did not have progressive 
kyphosis to a severe level.  It was opined that the veteran's 
Scheuermann's disease did not undergo pathologic advancement 
beyond the normal progression of the disease during service.  
If anything, the veteran's Scheuermann's disease was mild and 
did not progress to the extent that was often seen.  

A VA medical opinion was issued in November 2002.  It was 
indicated that the veteran's claims folder and the report of 
an August 2000 EMG were reviewed.  The August 2000 EMG was 
interpreted as being abnormal.  It was noted that a VA 
examination in July 2000 showed approximately 35 degrees of 
thoracic spine kyphosis.  This degree of kyphosis was not 
incredibly significant, but it could cause an increase in the 
lumbar lordosis.  Upon review of the claims folder, it was 
opined that it was at least as likely as not that 
Scheuermann's disease did not undergo any pathologic 
advancement beyond the normal progression during the 
veteran's active military service.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection also may be permitted for various organic 
diseases of the nervous system on a presumptive basis as 
evidence warrants - diagnosis and manifestation thereof to a 
compensable degree within one year following discharge from 
active service.  Arthritis is deemed to be included in this 
category of diseases.  38 C.F.R. §§ 3.307, 3.309 (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2004).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002).  However, the presumption of soundness may 
be rebutted as discussed below.  When the presumption does 
not attach, the issue becomes whether the disease of injury 
was aggravated during service. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." 

The laws further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-2003 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  The Board must follow the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability.  It indicated that 
when no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Before Wagner and VAOPGCPREC 3-2003, VA had the burden to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

As an initial matter, while the Board acknowledges the 
veteran's belief that Scheuermann's disease was aggravated 
during service, the key question in this service connection 
claim is etiology, or medical causation.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common layperson experience and knowledge and require the 
special knowledge and experience of a medical professional 
training to diagnose and opine as to causation.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994; and Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Lay evidence in the form of the veteran's complaints or 
layperson statements may establish symptomatology over time 
or even the occurrence of some injury during active duty, but 
is not competent to prove causation.  Because the veteran is 
a layperson he is not competent to make a determination that 
preexisting Scheuermann's disease was aggravated during 
service.  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion concerning the issue of whether 
Scheuermann's disease was aggravated during service, his lay 
statements and testimony are of no probative value in this 
regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board notes that the veteran's sister, who is a licensed 
practical nurse who had performed nursing duties for 
neurological patients, testified that she had done some 
research on Scheuermann's disease.  Her research had 
indicated that this condition usually would get better with 
age, but with an injury like the veteran suffered, 
aggravation of Scheuermann's disease was possible.  

In Black v. Brown, 10 Vet. App. 279, 284 (1997), the Court 
held that a nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment.  
Since the veteran's sister has had some experience treating 
patients with neurological disabilities, the Board places 
some probative value on her opinion.  Nevertheless, the Board 
places greater probative value on the VA medical opinions 
provided by VA physicians who found that the veteran's 
Scheuermann's disease was not aggravated by service.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases).

According to the Court, the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.  As is true with any piece of evidence, 
the credibility and weight to be attached to an opinion is 
within the province of the [Board as] adjudicators to 
determine.  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  
In this case, the Board finds that a medical doctor is more 
competent than a licensed practical nurse in analyzing data 
involving a complex medical issue such as whether a 
preexisting condition like Scheuermann's disease was 
aggravated during service.  The VA physician's opinions also 
appear to meet the standards of fairness, as they were 
obtained through a process that presented the questions in a 
neutral and objective manner, expressing only those facts 
that are relevant to the questions posed to ensure 
impartiality.  Sutton v. Brown, 9 Vet. App. 553, 570 (1996).

Moreover, there is no evidence that the opinion provided by 
the veteran's sister was based on a review of the veteran's 
complete claims file.  In Elkins v. Brown, 5 Vet. App. 474, 
478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents, which would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran).  In light of this case law, the medical 
opinion from the veteran's sister is of little probative 
value.

With respect to the requirement that VA show by clear and 
unmistakable evidence that Scheuermann's disease existed 
prior to service, the Board notes that it has reviewed all of 
the evidence of record to include the service medical 
records, post service VA and private medical records, as well 
as statements and testimony produced in support of this 
claim.  

The April 1974 entrance examination was silent regarding any 
disability of the back.  In December 1974, the veteran was 
treated for back trauma after a fall.  Back x-rays showed 
anterior wedging that was noted as probably being old.  A 
December 1974 orthopedic examination report concluded that 
Scheuermann's disease existed prior to service.  A January 
1975 medical board report concluded that Scheuermann's 
disease had existed prior to service.  January 1996 reports 
of VA neurology and orthopedic examinations included the 
opinions that Scheuermann's disease had preexisted service.  
There is no competent medical evidence or opinion to the 
contrary.  All of the evidence, highlighted by multiple 
medical opinions both during and after service, clearly point 
to the conclusion that Scheuermann's disease existed prior to 
service.  The Board therefore finds that the evidence clearly 
and unmistakably demonstrates that the veteran's 
Scheuermann's disease preexisted his military service.

Having determined that clear and unmistakable evidence 
demonstrated that the veteran's Scheuermann's disease 
preexisted service, the Board must determine whether clear 
and unmistakable evidence shows that the preexisting 
Scheuermann's disease was not aggravated during his active 
military service.  See Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

The appellant contends that Scheuermann's disease was 
aggravated by his active military service.  The basis for 
this contention is that aggravation was either the result of 
the December 1974 bathroom fall or the result of the rigors 
of service training.  Neither contention is supported by the 
evidence of record.  

During service, a January 1975 medical board report reviewed 
all of the evidence of record to include x-rays of the back.  
Based on a complete review of the evidence, it was determined 
that Scheuermann's disease had not been aggravated during 
service.  A VA examiner in January 1996 opined that it was 
unlikely that Scheuermann's disease underwent a pathological 
advancement beyond the normal progression of the disease.  

VA neurology and orthopedic examiners in March 1998 indicated 
that they were unable to reach a determination on 
aggravation.  The orthopedic examiner stated that it was 
possible that strenuous activity and the fall aggravated 
Scheuermann's disease, but he could not say for sure.  This 
statement, of course, is self-limiting as the examiner 
admitted that he was unable to provide a definitive opinion.  
Moreover, the language used by the orthopedist merely 
suggests the possibility that the preexisting disease was 
aggravated during service.  There is a significant body of 
judicial precedent in this realm involving situations where 
language used by an examiner to the effect that there 
"could" be a connection or that there "may" be a 
connection.  The Court has held that such statements only 
indicate a possibility, not probability, of a nexus.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the veteran was held to be 
speculative);  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (the Court found evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection);  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis also implied "may or may not" and was deemed 
speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the 
Court held that a physician's opinion the veteran's time as a 
prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative"); and Bostain v. 
West, 11 Vet. App. 124, 128 (1998) (the Court held that a 
physician's opinion that an unspecified preexisting service-
related condition "may have" contributed to the veteran's 
death was too speculative to be new and material evidence).  
Thus, the orthopedic examiner's statement that it was 
possible that strenuous activity and the fall aggravated the 
disease does not amount to a probative nexus opinion.  
Moreover, the neurologist concluded by recommending that an 
opinion be obtained from someone with expertise in this area.    

A VA examiner in July 2000 opined that Scheuermann's disease 
did not undergo pathologic advancement beyond the normal 
progress of the disease during service.

Finally, a VA opinion was provided in November 2002.  This 
examiner noted that the veteran's complete medical record had 
been reviewed to include an August 2000 EMG.  Upon review of 
the entire record, it was opined that it was at least as 
likely as not that Scheuermann's disease did not undergo any 
pathologic advancement beyond the normal progression during 
the veteran's active military service.  All of the above 
evidence, most especially the November 2002 VA opinion that 
was based on a complete and accurate review of the record, 
amounts to clear and unmistakable evidence that there was no 
worsening of the preexisting Scheuermann's disease during 
service.  

The Board therefore finds that the appellant's Scheuermann's 
disease pre-existed his military service and did not increase 
in severity during service.  Accordingly, the preponderance 
of the evidence is against the claim of service connection 
for Scheuermann's disease.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in July 2003 and January 2005 as well 
as a statement of the case in March 1993 and a number of 
subsequent supplemental statements of the case to include 
most recently in June 2004, which notified the appellant of 
the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private medical 
records have been obtained.  A June 1993 Social Security 
Administration decision and the records upon which it was 
based are of record.  In addition, the veteran appeared and 
presented testimony in support of his claim at a June 1993 RO 
hearing.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in January 1996, March 1998, July 2000, and 
November 2002 relative to the claim on appeal.  In addition, 
most of these VA examinations included opinions as to the 
etiology and development of Scheuermann's disease. 

Upon review of the file, therefore, the Board is satisfied 
that the current record contains sufficient medical evidence 
to fully and fairly evaluate the veteran's appeal and thus 
there is no need to obtain an additional medical examination 
or medical opinion.  As an examination is unnecessary, the 
Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

With regard to the instant claim, the Board acknowledges that 
the initial VCAA notice letter was sent to the appellant 
after the initial rating decision that is the basis for this 
appeal.  It must be stressed, however, that this claim was 
initiated many years prior to the date of implementation of 
the VCAA.  The appellant, as a result, has the right to 
content-complying notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in January 2005 prior to the transfer and 
recertification of the appellant's case to the Board after 
the December 2004 Board remand and the context of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Moreover, a Supplemental Statement 
of the Case (SSOC) was provided to the appellant in June 
2004.  The claimant, therefore, has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for Scheuermann's disease 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


